     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 1 of 56




 1                     IN THE UNITED STATES DISTRICT COURT

 2                              DISTRICT OF ARIZONA

 3    D.H., by and through his mother, Janice               CV-20-335-TUC-SHR
      Hennessy-Waller; and John Doe, by and
 4    through his guardian and next friend, Susan
      Doe, on behalf of themselves and all others
 5    similarly situated,

 6                Plaintiffs,

 7          vs.

 8    Jami Snyder, Director of the Arizona Health
      Care Cost Containment System, in her
 9    official capacity,                                      February 5, 2021
                                                                    10:06 a.m.
10              Defendant.                                     Tucson, Arizona
      ______________________________
11

12

13                REPORTER'S OFFICIAL TRANSCRIPT OF PROCEEDINGS

14                                  ORAL ARGUMENT

15                     BEFORE THE HONORABLE SCOTT H. RASH
                           UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21    Court Reporter:            Erica R. McQuillen, RDR, CRR
                                 Official Court Reporter
22                               405 W. Congress Street
                                 Tucson, Arizona 85701
23                               (520)205-4267

24

25           Proceedings Reported by Stenographic Court Reporter
             Transcript Prepared by Computer-Aided Transcription
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 2 of 56
                                                                      2



 1                             A P P E A R A N C E S

 2    For the plaintiffs:

 3          Asaf Orr
            National Center for Lesbian Rights
 4          870 Market Street
            Suite 370
 5          San Francisco, California 94102

 6          Andrew J. Chinsky
            King & Spalding, LLP
 7          353 North Clark Street
            12th Floor
 8          Chicago, Illinois 60654

 9          Daniel Clayton Barr
            Janet Marie Howe
10          Perkins Coie, LLP
            2901 North Central Avenue
11          Suite 2000
            Phoenix, Arizona 85012
12
            Catherine Anne McKee
13          National Health Law Program
            1512 East Franklin Street
14          Suite 110
            Chapel Hill, North Carolina 25714
15
            Abigail K. Coursolle
16          National Health Law Program
            3701 Wilshire Boulevard
17          Suite 750
            Los Angeles, California 90010
18

19          Also Present:     Janice Hennessy-Waller

20

21

22

23

24

25

                           UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 3 of 56
                                                                      3



 1                            APPEARANCES (CONTINUED)

 2    For the defendant:

 3          David T. Barton
            Kathryn H. King
 4          Burns Barton, LLP
            2201 East Camelback Road
 5          Suite 360
            Phoenix, Arizona 85016
 6
            Logan T. Johnston
 7          Johnston Law Offices, PLC
            14040 North Cave Creek Road
 8          Suite 309
            Phoenix, AZ 85022
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                           UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 4 of 56
                                                                             4



 1                             P R O C E E D I N G S

 2                THE CLERK:    In Civil Matter 20-335, Hennessy-Waller,

 3    et al., v. Snyder, on for oral argument.

 4                Counsel -- would arguing counsel please state your

 5    appearances.

 6                MR. ORR:    Good morning, Your Honor.       Asaf Orr,

 7    attorney for plaintiffs D.H. and John Doe.

 8                THE COURT:    Okay.    Counsel, I'm going to ask you to

 9    restate that.     I'm getting too much feedback on the phone

10    right now to really understand you clearly, so I'm going to

11    try to figure out how I'm going to reduce that feedback a

12    little bit.

13                So if you can restate your name, and then I may have

14    you do it again if I still can't understand.           Go ahead.

15                MR. ORR:    Sorry.    No problem, Your Honor.       Good

16    morning, Your Honor.      Asaf Orr, attorney for plaintiffs D.H.

17    and John Doe.

18                THE COURT:    No, neither me nor the court reporter

19    are getting you down, so hang on a second.          I gotta figure out

20    a way to tone this thing so that I can hear you more clearly.

21                Counsel, could you just say something again so we

22    can get a test on this again?

23                MR. ORR:    Sure.    Good morning, Your Honor.      Can you

24    hear me now?

25                THE COURT:    Okay.    I can hear.    That's a little

                           UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 5 of 56
                                                                              5



 1    better.    Turn that down just a little bit more.         See if that

 2    kind of ends that feedback.

 3                All right.    Counsel, let's try one more time.

 4                MR. ORR:    Sure.   Good morning, Your Honor.       Asaf

 5    Orr, attorney for plaintiffs D.H. and John Doe.

 6                THE COURT:    All right.    Thank you.

 7                MR. BARTON:    Good morning, Your Honor.       David

 8    Barton, attorney for the defendant.

 9                THE COURT:    Okay.   And do we have anybody else on

10    the phone?

11                (Indiscernible simultaneous speaking from counsel.)

12                THE COURT:    Okay.   All right.     Let's start with the

13    plaintiffs' side.       Anybody else additional on the phone?

14                MS. HENNESSY-WALLER:      Good morning, Your Honor.

15    Janice Hennessy-Waller, mother of D.H.

16                MR. RAY:    Good morning, Your Honor.       Brent Ray of

17    King & Spalding for the plaintiffs.

18                THE COURT:    All right.

19                MR. CHINSKY:     Good morning, Your Honor.      Andrew

20    Chinsky, also King & Spalding, for the plaintiffs.

21                THE COURT:    All right.

22                MR. BARR:     And good morning -- and good morning,

23    Your Honor.     Dan Barr also -- from Perkins Coie, also with the

24    plaintiffs.

25                THE COURT:    All right.

                           UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 6 of 56
                                                                              6



 1                MS. McKEE:    Good morning.     This is Catherine McKee

 2    from the National Health Law Program, also for the plaintiffs.

 3                THE COURT:    All right.

 4                MS. COURSOLLE:     And Abigail Coursolle --

 5                MS. HOWE:    And good morning --

 6                MS. COURSOLLE:     -- also with the National Health Law

 7    Program for the plaintiffs.        Thank you.

 8                THE COURT:    Okay.   Hang on.    Can the last person who

 9    announced repeat that?       There was a little overlap.

10                MS. COURSOLLE:     Certainly, Your Honor.      This is

11    Abigail Coursolle, also with the National Health Law Program

12    for the plaintiff.

13                THE COURT:    All right.    Anybody else for the

14    plaintiffs?

15                MS. HOWE:    Yes, Your Honor.     This is Janet Howe with

16    Perkins Coie for the plaintiffs.

17                THE COURT:    Okay.   Okay.    That sounds like it

18    finishes the plaintiffs.       Anybody else there for the

19    defendants?

20                MS. KING:    Good morning, Your Honor --

21                MR. JOHNSTON:     Logan Johnston -- sorry.      Please go

22    ahead.

23                MS. KING:    I apologize.     Good morning, Your Honor.

24    This is Kathryn King with Burns Barton for defendant Jami

25    Snyder.

                           UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 7 of 56
                                                                             7



 1                MR. JOHNSTON:     And also, Your Honor, Logan Johnston

 2    for the defendant Snyder.

 3                THE COURT:    Okay.   Anybody else from the defendants?

 4                MR. JOHNSTON:     No, Your Honor.

 5                THE COURT:    All right.    Welcome, everybody.

 6                Let me first apologize for having to reschedule this

 7    a couple of times.       One was because the COVID virus even

 8    visits judge's households, and I was dealing with that, and

 9    after I dealt with that and tried to reschedule it, we have a

10    very tight schedule here in terms of what courtrooms we can

11    use and what phone lines and VTCs we can use, because we only

12    have so much bandwidth and availability.          So apparently I had

13    scheduled on another judge's time and whatnot, and I needed to

14    reset it.    So the Court apologizes for having to reschedule

15    this a couple of times.

16                With that, since we are on the phone and not in

17    person, you folks can't see what's going on in the courtroom,

18    I can't see what's going on on your end.          As I've indicated,

19    the phones here, usually they're pretty good, but sometimes I

20    get this feedback, and I have a difficult time hearing, so I

21    may have to interrupt counsel, and I don't mean to, but I may

22    have to if I just can't hear you and your words are getting

23    garbled.    I want to make sure I'm hearing you clearly, so I

24    may stop you and ask you to repeat something.

25                The other thing is, I do have some questions for

                           UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 8 of 56
                                                                             8



 1    both sides.     If I can get them in, fine.       If I can't, I won't

 2    ask them, but they may follow nicely into something that

 3    you're arguing, so I may try to catch you.          So you may pause

 4    periodically.     Maybe I can get in one of my questions.       With

 5    that, I'm going to give each side about 30 minutes to present

 6    and argue, and we will go from there.

 7                All right.    Mr. Orr, since it's your motion, you get

 8    to proceed.

 9                MR. ORR:    Thank you, Your Honor.      May it please the

10    Court, I'd like to reserve five minutes for rebuttal.

11                THE COURT:    Certainly.

12                MR. ORR:    D.H. and John Doe urgently need male chest

13    reconstruction surgery.       The psychological distress that D.H.

14    and John Doe are experiencing is debilitating, and it's

15    affecting every aspect of their lives.          As Tamar Reed, D.H.'s

16    mental health provider, predicted back in August, the delay in

17    getting male chest reconstruction surgery is starting to

18    affect D.H.'s ability to cope with the psychological distress

19    he's experiencing.       And as we informed the Court, back in

20    November of 2020, D.H. experienced such a severe panic attack

21    due to being treated as female at work that he required

22    emergency medical care and a visit to the hospital.

23                D.H. -- excuse me.      John Doe's mental health is also

24    in significant distress.       He experiences regular anxiety

25    attacks at night that keep him up for hours at a time.          He has

                           UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 9 of 56
                                                                        9



 1    a history of self-harm, and both his mental health provider

 2    and grandmother, who's his caretaker and guardian, are

 3    concerned that any further delay in his ability to get this

 4    medically necessary surgery will further harm his mental

 5    health.

 6                But both D.H. and John need the surgery for more

 7    than just their mental health.        For example, D.H. experiences

 8    significant physical pain from wearing the binder for long

 9    periods of time.      This also impacts his ability to focus in

10    school and has prevented him from participating in dance,

11    which was an activity that was both good for his physical

12    health, as well as providing him significant emotional relief.

13                As for John, he has to wear multiple layers of

14    clothing, even in the hot Arizona summers, which is

15    extraordinarily uncomfortable.        He also has significant social

16    anxiety out of fear that one of his peers will treat him as

17    female because of the appearance of his body.

18                Denying or delaying this care further will have

19    devastating short- and long-term consequences on their

20    physical and mental health, for example, worsening --

21    continuing worsening of their mental health and gender

22    dysphoria and other conditions.

23                Each of these harms are sufficient to be irreparable

24    on their own, let alone in combination with one another, and

25    plaintiffs are here today, Your Honor, seeking an opportunity

                           UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 10 of 56
                                                                                10



 1     to demonstrate the medical necessity of male chest

 2     reconstruction surgery and are asking the Court to enjoin

 3     enforcement of that exclusion as to D.H. and John Doe so they

 4     can demonstrate to the managed care organizations that this

 5     procedure is, in fact, medically necessary for them.

 6                 As outlined in our -- as outlined in our briefs and

 7     the accompanying declarations, plaintiffs meet each of the

 8     four factors for obtaining a preliminary injunction.            Before

 9     getting to those four factors, however, Your Honor, I'd like

10     to first address what is the appropriate standard for this

11     Court's analysis of our motion for preliminary injunction.

12                 This is a classic example of a prohibitory

13     injunction.    Plaintiffs ask for an order prohibiting a

14     Government agency from continuing its unlawful and

15     discriminatory conduct.      As the Ninth Circuit has made clear

16     in multiple cases, it doesn't matter if the prohibitory

17     injunction ultimately resulted in defendant paying money.            For

18     example, in M.R. v. Dreyfus, the Ninth Circuit upheld the

19     injunction which required the Washington State Medicaid agency

20     to pay more in benefits.

21                 It also doesn't matter whether the policy is about

22     to be implemented or long-standing, which was the case, for

23     example, in Melendres v. Arpaio, where the Ninth Circuit

24     upheld an injunction of a long-standing practice.

25                 The cases cited by defendant don't warrant imposing

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 11 of 56
                                                                              11



 1     the mandatory injunction standard.        Those cases involve

 2     private parties along equal footing when they permitted what

 3     was then the status quo --

 4                 THE COURT REPORTER:      I'm sorry.    Can you slow down?

 5     I can't understand you.

 6                 THE CLERK:    Mr. Orr?    Mr. Orr?

 7                 MR. ORR:   Yes.

 8                 THE CLERK:    We're going to need you to slow down and

 9     back up a bit since you're -- I think you're reading.           The

10     court reporter's having a hard time taking it down.

11                 MR. ORR:   I'm sorry.     I'm not reading, but I'll make

12     sure to slow down just a little bit.

13                 So I think I'll go back to discussing defendant's

14     cases.   As I indicated, the cases cited by defendant don't

15     warrant imposing the mandatory injunction standard here.

16     Those cases involve private parties who are on equal footing

17     when they created the status quo.        They also involve cases of

18     employment discrimination, cases which are -- where injunctive

19     relief is rare because of the lack of irreparable harm.           In

20     those cases, Courts can order back pay and front pay as well

21     as backdate promotion such that they can make the plaintiff

22     whole.

23                 Finding otherwise, finding that the mandatory

24     injunction standard would apply, would place a thumb on the

25     scales against plaintiffs who are challenging an

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 12 of 56
                                                                            12



 1     unconstitutional governmental practice because those

 2     plaintiffs don't have an opportunity to participate in the

 3     creation of the status quo.       And again, the Ninth Circuit has

 4     been clear even in cases involving the -- involving AHCCCS

 5     that the prohibitory injunction standard would need to be

 6     applied.    But even if the Court finds that it needs to apply

 7     the mandatory injunction standard, plaintiffs meet that

 8     standard as well.

 9                 This is not a doubtful case.       As discussed in our

10     briefs and as I'll discuss later in this argument, plaintiffs

11     have demonstrated a likelihood of success on each of the four

12     claims that are brought forth as part of this preliminary

13     injunction, as well as the very serious nature of the harms to

14     plaintiffs.

15                 In fact, one of the cases cited by defendants, Dahl

16     v. HEM Pharmaceuticals, in that case, the Ninth Circuit upheld

17     the mandatory injunction on behalf of the plaintiffs, who were

18     entitled to receive a medication as a result of participating

19     in a drug trial, and the Court found that the harm caused by

20     denying them that medication was irreparable and warranted a

21     mandatory injunction.

22                 Lastly, I'll note on the preliminary injunction

23     standard that, regardless of the elements that the Court

24     applies, the elements are a balance using a sliding scale

25     approach.

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 13 of 56
                                                                           13



 1                 Before getting to the likelihood of success on the

 2     merits of each claim, however, I did also want to discuss the

 3     standard of care, because that -- for the treatment of gender

 4     dysphoria, because that applies to each of the four claims

 5     that plaintiffs bring here.

 6                 Male chest reconstruction surgery is the

 7     well-established consensus standard of care.          There is medical

 8     literature and clinical expertise that's been demonstrated

 9     that this procedure is safe and effective for the treatment of

10     gender dysphoria in adolescents and young adults, as well as

11     adults.

12                 The standards of care were developed through a

13     consensus of experts in the field and have been adopted by

14     many professional associations of medical and mental health

15     providers.    Those associations include the American Medical

16     Association, the American Psychological Association, the

17     American Academy of Pediatrics and the Endocrine Society.

18                 Male chest reconstruction surgery is not

19     experimental even under AHCCCS's own regulatory definition of

20     that term.    The treatment is generally and widely accepted and

21     is safe and effective for the treatment of gender dysphoria,

22     as demonstrated by the wide support that the standard of care

23     has gotten by the major medical and mental health associations

24     in the United States.      It is also supported by substantial

25     literature in the peer-reviewed journals in the United States.

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 14 of 56
                                                                              14



 1                 And the opinions of Drs. Laidlaw and Levine don't

 2     change the analysis.      As with any standards of care --

 3                 THE CLERK:    Mr. Orr, could you repeat the names of

 4     the doctors, please?

 5                 MR. ORR:   Sure.     Drs. Laidlaw and Levine.       Would it

 6     be helpful for the court if I spelled them?

 7                 THE CLERK:    Yes.

 8                 MR. ORR:   Okay.     Laidlaw is spelled L as in Larry, A

 9     as in apple, I as in ice cream, D as in David, L as in Larry,

10     A as in apple, W as in William.        And Levine is L as in Larry,

11     E as in extra, V as in Victor, I as in ice cream, N as in

12     Nancy, E as in extra.

13                 THE COURT:    Mr. Orr, before you go on, as I read it,

14     the DSM-5 says the majority of adolescent cases of gender

15     dysphoria resolve on their own without surgical intervention.

16     If that's the case, then granted, there's doctors that feel

17     otherwise, and they're well-qualified, but doesn't that then

18     create some kind of disjunction between the argument you're

19     making and the argument the defendants are making such that

20     the Court probably needs to hear from the experts before I can

21     really make a ruling on this?

22                 MR. ORR:   No, Your Honor.     Those studies that I've

23     cited in the DSM-5 as well as in the declarations and briefs

24     filed by the defendant deal with gender dysphoria in

25     childhood, where here, what we have here, both D.H. and John

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 15 of 56
                                                                               15



 1     Doe are adolescents, and there is consensus among providers,

 2     including the authors of those studies, around sort of

 3     continuation of gender dysphoria that, in adolescents, it is

 4     critical for adolescents to be able to access medically

 5     necessary treatment, including medications as well as surgery.

 6                 THE COURT:    All right.    And hearken back, then, for

 7     a minute to your mandatory versus prohibitory injunction.              It

 8     seems to me we're just kind of playing semantics here because,

 9     while you may call it a prohibitory injunction, if I issue it,

10     that means that the adolescents would get the surgery;

11     correct?

12                 MR. ORR:   No, Your Honor.     What would then occur is

13     that D.H. and John Doe would submit prior authorizations to

14     the managed care organizations that would then apply the

15     standard medical necessity analysis and determine whether or

16     not, again, it's medically necessary for them.           What we are

17     asking the Court to do is just enjoin AHCCCS from using that

18     exclusion as a basis for denying coverage for these two

19     plaintiffs.

20                 THE COURT:    Well, that sounds to me like there's

21     administrative remedies.       Now I'm really confused, Mr. Orr.

22     You're going to have to help me out here.          Are you telling me

23     that it hasn't even been established whether it's medically

24     necessary for these two juveniles or adolescents to have the

25     surgery because, if I grant the injunction, that just then

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 16 of 56
                                                                              16



 1     starts the process as to whether they can actually be reviewed

 2     or certified in whether it's medically necessary?

 3                 Help me out here.

 4                 MR. ORR:   Sure, Your Honor.

 5                 No.   Our clients have been evaluated by their mental

 6     health providers, by their medical providers, and they've also

 7     been evaluated by Dr. Schechter, and each of those providers

 8     have stated that male chest reconstruction surgery is

 9     medically necessary for them.       All that we're saying, Your

10     Honor, is that, in order to go through the process and get

11     coverage approved, is that our clients would have to file the

12     request for prior authorization, and once that that would be

13     approved, then they would be able to get the surgery.

14                 You know, as defendant indicated in the denial of

15     D.H.'s prior authorization, the only impediment is this

16     exclusion, so we fully expect that, given that both D.H. and

17     John Doe have the support of their medical and mental health

18     providers, that the managed care organizations will find that

19     it's medically necessary for our clients to undergo male chest

20     reconstruction surgery, but we want it to be clear, Your

21     Honor, that what we're asking for in terms of this Court's

22     order is to enjoin enforcement of the exclusion as to both

23     D.H. and John Doe.

24                 THE COURT:    Well, if I grant -- all right.        If I

25     grant the injunction, you're saying that your clients still

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 17 of 56
                                                                        17



 1     have to go through a process to be determined as to whether

 2     Medicaid would cover the surgery as to whether it's medically

 3     necessary.    That sounds to me like there's administrative

 4     appeals, and there should be some kind of an administrative

 5     process that hasn't occurred yet, and then I'm curious as to

 6     why we're here, because if they've still got a process by

 7     which they can appeal or seek coverage, which is what you're

 8     telling me, then I'm just not clear as to why we're here then.

 9                 MR. ORR:   Your Honor, we're here because D.H. did in

10     fact seek prior authorization and was told that they would not

11     authorize the surgery because it is not covered because of the

12     exclusion; and therefore, we're here challenging the exclusion

13     because it violates both the Medicaid Act as well as Section

14     1557 and the Equal Protection Clause, and we're seeking an

15     order essentially requiring AHCCCS to consider the prior

16     authorization request without taking into account the

17     exclusion.

18                 We believe, given, again, that their mental health

19     providers and medical providers are universal in this in that

20     male chest reconstruction surgery is medically necessary for

21     them, that that would then be approved.

22                 THE COURT:    Well, when you say the word "universal,"

23     that's pretty all-encompassing, and I gotta tell you, although

24     I haven't had a chance to read it, but I heard about it, the

25     defendants filed a case from Britain that kind of questions

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 18 of 56
                                                                            18



 1     that.   There is other literature out there that questions it.

 2     And I know your experts simply just, you know, wrote that off

 3     in their supplemental rebuttal that was filed with your reply.

 4                 It seems a little disingenuous.        I mean, clearly

 5     there's some other avenues of thought out there that, you

 6     know, this male chest reconstruction surgery is not all the

 7     cure that it's claimed to be by others.

 8                 And then your other argument, and again, maybe I'll

 9     let you just get back to it, because you'll answer my

10     questions, but is it permissible for AHCCCS to cover a

11     treatment, whether medication, surgery, et cetera, for one

12     diagnosis but deny it for the other?         I mean, isn't this

13     really about whether AHCCCS can discriminate on the basis of a

14     diagnosis instead of on, quote, the basis of sex?

15                 Let me just give you an example.        If AHCCCS covers a

16     surgery for women with breast cancer and for men with breast

17     cancer, does that also mean they have to cover it for purposes

18     of treating something else?

19                 MR. ORR:   Thank you, Your Honor, and just to

20     clarify, when I used the word "universal," I meant that both

21     of their mental health providers and their medical providers

22     believe that it is medically necessary for their patients.

23                 You know, in responding quickly to the Court's

24     reference to Dahl v. Tavistock, you know, although we intend

25     to review it more thoroughly and provide our thoughts on that

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 19 of 56
                                                                            19



 1     case in particular, I actually think that that case is not

 2     relevant to a legal analysis here.        It discusses a treatment

 3     that is not at issue here.       It is -- you know, it involved

 4     those -- if I remember correctly --

 5                 THE COURT:    Well, Mr. Orr I haven't read the case.

 6     I haven't read the case, so I'm not too concerned about it at

 7     this time.    It was just that you mentioned that this is

 8     universal, and it just -- from everything I've seen, it

 9     doesn't seem like it's that universal.

10                 And let me see if I can kind of clarify my question

11     a little bit, and let's take it out of this context, because

12     this context may be a little heated in terms of the political

13     and social rhetoric.      Let's just take, do you believe that

14     AHCCCS can deny treatment for fertility treatments?

15                 MR. ORR:   Your Honor, I know that AHCCCS does have

16     an exclusion for fertility treatments.         What I can say, I

17     think hopefully this will address your question, is that if

18     AHCCCS provides fertility treatments to treat for certain

19     conditions and denies it to others, it must have a rational

20     basis for distinguishing between those two groups of Medicaid

21     recipients, and you know, a Medicaid recipient who is

22     currently being denied infertility services does not need to

23     demonstrate that they have an identical need for those same

24     services as the preapproved Medicaid recipients for whom that

25     is currently covered, and the Courts have recognized that the

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 20 of 56
                                                                          20



 1     need between two groups of people is rarely going to be

 2     identical, but they need to be able to demonstrate that it's

 3     comparable and that there's a comparability argument, Your

 4     Honor.

 5                 THE COURT:    Yeah, and I gotta tell you, I'm trying

 6     to wrap my ahead around that comparability argument as well.

 7     I've read the briefs and whatnot.        I just gotta tell you, it's

 8     not an issue I'm overly familiar with.         And I guess, taking my

 9     example a little bit further, here's what my thinking was, and

10     maybe my thinking's wrong, and you can correct me if you think

11     so.   It's that, if a woman wants some fertility treatments,

12     they're denied by AHCCCS, and she goes to AHCCCS and says, I

13     want fertility treatments, I need them because my mental

14     health is suffering because I want to have children and I

15     can't do it, and AHCCCS says, no, there's a clear denial, you

16     know, it's not covered, and so she goes out, and she gets her

17     doctor and her therapist to say, you know, I'm suffering from

18     intense distress and depression because I'm unable to have

19     children, that it's medically necessary for me to have these

20     fertility treatments, you know, just because those doctors and

21     therapists say that it's medically necessary, and she makes a

22     strong case that she needs fertility treatments, can AHCCCS

23     still deny that, or under your argument, does AHCCCS have to

24     say, no, you know, that's a discriminatory provision, and

25     we're going to have to I guess now go through that process

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 21 of 56
                                                                          21



 1     that you talked about, whether -- which we go further down the

 2     road?   That's where I'm kind of -- I'm unclear.

 3                 MR. ORR:   And Your Honor, I think those two -- well,

 4     that scenario I think differs significantly from what we have

 5     here.   In that case, of a woman who is seeking treatment for

 6     infertility, you know, and is suffering some level of

 7     psychological distress, whether that's anxiety or depression,

 8     what I can say, you know, off the cuff, is that my

 9     understanding is that treatment for infertility does not treat

10     depression, does not treat anxiety, whereas what we have here

11     is male chest reconstruction surgery.         It is a treatment that

12     is designed to treat gender dysphoria, and it's the standard

13     of care and is recognized as safe and effective for the

14     treatment of gender dysphoria.

15                 And I think that is the critical difference, is that

16     we have on the one hand a person who's seeking coverage for

17     fertility services and is experiencing psychological distress

18     because of her inability to conceive whereas -- and so there's

19     a disconnect between what is the standard of care for the

20     treatment of the psychological distress she's experiencing

21     versus here, the surgery is recognized, is well established as

22     a safe and effective treatment for gender dysphoria.

23                 THE COURT:    Well, aren't fertility treatments also

24     considered safe and effective?

25                 MR. ORR:   Your Honor, I can't disagree with that.     I

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 22 of 56
                                                                            22



 1     don't know that -- but that is not the -- there may be other

 2     reasons that allow Medicaid to exclude fertility services, but

 3     both between the comparability requirement as well as the

 4     obligation under EPSDT, certainly the Medicaid Act would

 5     require AHCCCS and other Medicaid agencies to allow Medicaid

 6     recipients to demonstrate medical necessity for procedures

 7     like male chest reconstruction surgery.

 8                 THE COURT:    All right.    Let me go back, then, to

 9     more your universal claim.       Who gets to decide what is safe

10     and effective treatment, or medically necessary, for that

11     matter?    I mean, I practiced for a lot of years.         I talked to

12     a lot of experts.      I can find experts just about on most

13     issues on either side of the coin.        And as a judge, I get to

14     have the benefit of having the experts both in my courtroom

15     and getting to ask them questions so I can figure out how

16     things work in a lot of respects.

17                 But I guess I'm a little curious as to why your

18     experts are so adamant about their position and unwilling to

19     consider another expert's opinion.        Even though the

20     qualifications may be different, they seem equally qualified.

21                 MR. ORR:   Well, I think, Your Honor, the standards

22     of care and the standards that were discussed in the

23     declarations of Drs. Janssen and Dr. Schechter track the

24     consensus standards of care which have been adopted by many

25     major mental and medical health associations in the United

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 23 of 56
                                                                              23



 1     States and around the world.

 2                 And on the other side, Drs. Laidlaw and Levine are

 3     providers for whom their regular practice does not include

 4     treatment of adolescents with gender dysphoria and that they

 5     simply disagree with that consensus, you know, and there are

 6     many situations where there is a consensus standard of care

 7     and there are providers that are kind of on the margins, some

 8     providers that believe the standards of care went too far and

 9     others that didn't, feel that it didn't go far enough.           The

10     existence of those opinions doesn't negate the fact that they

11     are still the prevailing standards of care.

12                 And, you know, as we detailed further in our -- in

13     the reply declarations as well as our reply brief, we feel

14     that there are a number of other reasons why the opinions of

15     Drs. Laidlaw and Levine are not reliable, and in fact, Federal

16     Courts have repeatedly declined to rely on several opinions,

17     including those of Dr. Levine, and also Federal Courts

18     consistently recognize the standard of care that has been

19     adopted by the AMA and AAP and other organizations as the

20     prevailing standard of care.

21                 So I hope that answers your question, Your Honor.

22                 THE COURT:    It's helpful.    Thank you, Mr. Orr.

23     Please continue.

24                 MR. ORR:   Sure.

25                 With that, I'd like to move into a discussion of

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 24 of 56
                                                                           24



 1     likelihood of success on the merits, starting with our EPSDT

 2     claim.    Courts interpret EPSDT to be broad and exclusive

 3     rather than exclusive.      EPSDT was designed to provide critical

 4     coverage to Medicaid recipients under age 21.          The

 5     congressional intent behind EPSDT is clear:          We want to

 6     provide coverage, greater coverage, to young people before

 7     their health conditions become more complex and difficult and,

 8     frankly, more expensive to treat as adults, and that is why

 9     EPSDT requires Medicaid agencies to provide coverage for

10     services that quote/unquote correct and ameliorate a condition

11     regardless of whether or not that treatment is covered for

12     adults.

13                 This Court's decision in Ekloff v. Rodgers is

14     particularly instructive here.        In that case, children with

15     developmental disabilities were denied coverage for diapers to

16     treat incontinence.      This Court found that the diapers were

17     necessary to correct or ameliorate a condition, specifically,

18     that those diapers prevented the children from developing skin

19     sores, which then ultimately allowed them to avoid unnecessary

20     medical treatment to treat that condition, as well as the pain

21     associated with those skin conditions.         It also increased the

22     plaintiff's ability to engage in their daily life, which

23     included classes that helped build their social skills and

24     other skills they needed to live.

25                 Just as in Ekloff, EPSDT requires coverage in male

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 25 of 56
                                                                              25



 1     chest reconstruction surgery.       A declaration provided by

 2     plaintiffs, both by plaintiffs themselves, their treating

 3     providers, as well as the experts, Drs. Janssen and Schechter,

 4     prove that male chest reconstruction surgery will correct or

 5     ameliorate gender dysphoria.       It will alleviate the gender

 6     dysphoria as well as reduce the functional limitations that

 7     D.H. and John Doe experience, for example, limitations on the

 8     ability to focus in school, to participate in physical

 9     activities, to engage in social activities with friends.          It

10     will eliminate physical pain that D.H. in particular

11     experiences as a result of the binder.         It will increase both

12     of their capacities to address the current medical health

13     issues that they're experiencing, something that Dr. Peck

14     specifically spoke about in her declaration, that, you know,

15     John Doe has come far in his mental health treatment, but his

16     not having access to male chest reconstruction surgery is

17     preventing him from progressing any further.

18                 It will also prevent D.H. and John Doe from

19     developing the skin conditions that are often associated with

20     long-term binder use.      It also reduces the complexity of the

21     surgical procedure for male chest reconstruction surgery and,

22     relatedly, the amount of scarring.

23                 It's also important to point out that there's also

24     cost savings here, that providing the surgery will then result

25     in AHCCCS not having to provide coverage, for example, the

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 26 of 56
                                                                         26



 1     emergency medical services that D.H. required back in

 2     November.    And so, you know, it is entirely consistent with

 3     the purpose of EPSDT to provide this coverage from a

 4     cost-saving perspective as well.

 5                 The cases cited by defendant don't diminish the

 6     strength of plaintiffs' EPSDT claim.         For example, the

 7     defendant's cite a case from the Fifth Circuit from 1980, Rush

 8     v. Parham.    In that case, the Fifth Circuit simply remanded

 9     back to the District Court in order for the District Court to

10     consider or to allow the Medicaid agency to present evidence

11     that the surgical treatment that the plaintiff in that case

12     requested was experimental.       It made no conclusions about

13     whether or not the procedure itself was, in fact,

14     experimental.

15                 But it's also important to note that that case was

16     decided approximately 40 years ago, and in that time, the

17     standards of care and our understanding of the necessary

18     treatments for gender dysphoria have developed significantly,

19     and there's significant support for, again, the safety and

20     efficacy of male chest reconstruction surgery in adolescents

21     and young adults.

22                 THE COURT:    Well, 40 years ago, Mr. Orr, I don't

23     think gender dysphoria was even something that was even on the

24     radar, was it?

25                 MR. ORR:   Your Honor, it was in the DSM -- I think

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 27 of 56
                                                                              27



 1     III at the time, and it was referred to as gender identity

 2     disorder.    In this most recent iteration of the DSM, DSM-5,

 3     the American Psychiatric Association changed it to gender

 4     dysphoria to show that it's not that there's something

 5     inherently psychologically problematic with being transgender

 6     and really focusing on the dysphoria caused by not being able

 7     to be affirmed and live consistent with your gender identity

 8     in all aspects of your life.

 9                 THE COURT:    Right.   The older one, 40 years ago,

10     they still looked at it as some kind of a -- well, more of a

11     mental problem or something of that effect.          I mean, I agree

12     with you, times have definitely changed in 40 years, and I'm

13     not sure that that case was particularly, at this point

14     anyways, in terms of standard of care, has any real

15     significance.

16                 MR. ORR:   Agreed.

17                 If the Court doesn't have any further questions

18     about the EPSDT claim, I'd like to move on to the

19     comparability claim, and hopefully that will sort of provide

20     further color to our discussion earlier about that claim.

21                 THE COURT:    All right.    I would like to hear about

22     the comparability, so I'm going to let you go there, and

23     you've got about three minutes, reserving five minutes for

24     your rebuttal.

25                 MR. ORR:   Okay.    Thank you, Your Honor.

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 28 of 56
                                                                                  28



 1                 The comparability requirement really operates as an

 2     equality principle, and it is about prohibiting Medicaid

 3     agencies from arbitrarily denying a required service solely

 4     because of the diagnosis, type of illness, or condition.              And

 5     AHCCCS provides chest reconstructive surgery to other Medicaid

 6     recipients to treat a variety of short- and long-term physical

 7     and mental health needs, and, you know, the needs that male

 8     chest reconstruction surgery will address for gender dysphoria

 9     is comparable, again, if not identical.           The exclusion itself

10     is expressly prohibited by federal regulations even though

11     there's no legitimate reason for enforcing that exclusion.                 As

12     I indicated before --

13                 THE COURT REPORTER:      I'm sorry.     I can't hear him.

14                 THE CLERK:    Mr. Orr?    Mr. Orr?

15                 THE COURT:    Mr. Orr, Mr. Orr, I'm sorry.          My court

16     reporter here is telling me she isn't able to keep up with you

17     again, so if you could slow down just a little bit.

18                 Thank you.

19                 MR. ORR:   I'm sorry.     Sure, sure.

20                 So as I was saying, Your Honor, AHCCCS also provides

21     chest reconstructive surgery to other Medicaid recipients to

22     treatment a variety of short- and long-term physical and

23     mental health needs, and those needs are similar to the ones

24     that would be addressed by male chest reconstruction surgery

25     here.   The surgery for D.H. and John would address D.H.'s

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 29 of 56
                                                                            29



 1     physical pain and would improve their overall functioning in

 2     every aspect of their lies.

 3                 Given the amount of time I have left, I do want to

 4     quickly address the discrimination claims.          Discrimination

 5     against transgender people is a form of sex discrimination.

 6     That has been clear even before Bostock but certainly since,

 7     and Courts have treated it that way.

 8                 THE COURT:    Well, hang on.     You mentioned --

 9     Mr. Orr, you mentioned Bostock, but Bostock by its own terms

10     only applies to employment discrimination.          How could this

11     Court expand that beyond employment discrimination when the

12     case itself explicitly says it's only addressing employment

13     discrimination?

14                 MR. ORR:   Your Honor, Federal Courts have

15     interpreted sex discrimination laws as a consistent whole, and

16     there is a vast number of cases where Courts have interpreted

17     Title IX as including -- as including protections for

18     transgender people, as well as Section 1557 itself, and as the

19     Court is familiar, Section 1557 prohibits sex discrimination

20     by inclusion of or reference to Title IX, so these are a

21     consistent whole.

22                 THE COURT:    Okay.

23                 MR. ORR:   And the text of the exclusion itself,

24     "gender reassignment surgery," creates a sex-based

25     distinction.    The Court -- sorry.      Medicaid can't apply that

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 30 of 56
                                                                            30



 1     exclusion without considering sex.        The fact that AHCCCS

 2     covers other treatments for gender dysphoria is irrelevant.

 3     That exclusion is still sex-based, and the regulations that

 4     defendant points to are unavailable because they've been

 5     enjoined for violating the Administrative Procedures Act.

 6                 And lastly, Your Honor, if I have a few moments, I'd

 7     like to quickly talk about the equal protection claim, which

 8     is that equal protection -- discrimination based on gender

 9     identity is entitled to intermediate scrutiny.           The cases

10     cited by defendants to the contrary have been overruled by

11     Bostock.    The exclusion, again, just like in the context of

12     Section 1557, is sex-based.

13                 The difference here is that now the State bears the

14     burden of proof demonstrating it has an extremely persuasive

15     justification, and here the Medicaid agency, AHCCCS, only

16     proffers post hoc rationalizations, which are not permitted.

17     Plaintiff propounded multiple RFPs and interrogatories to ask

18     about the origins of the exclusion and were repeatedly told

19     that no records existed.

20                 And their claims that this is based on an idea that

21     the surgery was experimental are belied by the regulation

22     itself, which just appears in a litany of other excluded

23     procedures, including hysterectomies and abortion care.

24                 THE COURT:    All right.    All right.    Mr. Orr, I'm

25     going to have to come back to you.        I need to hear from

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 31 of 56
                                                                             31



 1     Mr. Barton a little bit.       I let you run over a little bit

 2     because I'm interested in what you had to say on that, but

 3     maybe you can revisit it in your rebuttal real briefly.           Okay?

 4                 MR. ORR:   Yes.   Thank you, Your Honor.       I appreciate

 5     it.

 6                 THE COURT:    All right.    Mr. Barton?

 7                 MR. BARTON:    Thank you, Your Honor.      I'm going to

 8     try and speak slowly, but if I get blustering, please just

 9     stop me.

10                 THE COURT:    All right.

11                 MR. BARTON:    I want to begin with the notion of what

12     type of injunction is sought here.        This is not very

13     difficult.    A mandatory injunction by definition, quote,

14     requires a party to take action, and the Court need look no

15     farther than the Docket 3-1, which is the order, proposed

16     order, on the injunction.       Item Number 2, the plaintiffs ask

17     the Court to require the Arizona Health Care Cost Containment

18     System shall provide coverage for plaintiffs' male

19     reconstruction surgery consistent with all the requirements of

20     federal law.

21                 No doubt they are requiring us to take action.         They

22     ask this Court to require us to provide coverage for their

23     surgery.    That is a mandatory injunction that the Courts have

24     said are particularly disfavored and not issued in doubtful

25     cases.

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 32 of 56
                                                                              32



 1                 So let's talk about why this case is doubtful.

 2     First of all, the plaintiffs claim that D.H. and John meet the

 3     eligibility requirements for male chest reconstruction surgery

 4     and the prevailing standards of care.         That's in their reply

 5     at page 2.    That is critical to their claim.        They have to

 6     prove that their plaintiffs meet the eligibility requirement

 7     and that chest reconstruction surgery is the prevailing

 8     standard of care for gender dysphoria.         Both of those items

 9     are seriously in doubt, and let me explain.

10                 First, we know almost nothing of consequence

11     regarding D.H. and John.       Despite repeated requests, the

12     plaintiffs have refused to turn over their medical records,

13     including with their initial disclosure, did not include any

14     medical records from the plaintiffs.         All we have is the

15     carefully selected facts their lawyers have decided to share

16     with the Court in declarations that they have provided.           We

17     would submit the decisions about the health care of Arizona's

18     children should not be made based upon one-sided,

19     one-dimensional declarations prepared by attorneys.

20                 And let's talk a little bit about those declarations

21     for just a second when we consider the claim by the plaintiffs

22     that this treatment is medically necessary for D.H. and John

23     Doe.   D.H.'s claim is supported by just one actual doctor,

24     Dr. Cronyn.    He's D.H.'s pediatrician.

25                 As far as his psychological care is concerned, he

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 33 of 56
                                                                             33



 1     submitted only a declaration from Tamar Reed.          Ms. Reed has a

 2     master's in counseling, and she is a licensed professional

 3     counselor.    Under Arizona law, a licensed professional

 4     counselor can't even prescribe medication, but the plaintiffs

 5     would have you believe that her recommendation is sufficient

 6     to warrant this incredibly invasive and irreversible surgery

 7     for D.H.

 8                 John Doe doesn't even have any kind of a medical

 9     provider supporting his application.         His application is

10     supported only by the declaration of Mischa Cohen Peck, a

11     licensed clinical social worker and therapist.           She has a

12     master's in social work and a Ph.D. in social welfare but no

13     medical degree.     She too cannot even prescribe medication, and

14     yet she is the only medical person who provides any support

15     for John Doe's claim that he's medically entitled to these

16     surgeries.

17                 They next provide two declarations from experts who

18     are both WPATH members, one of whom is on the WPATH board of

19     directors.    Dr. Janssen bases his opinions related to John Doe

20     and D.H. entirely upon a declaration he was supplied by legal

21     counsel.    That's found in his declaration at paragraph 19.

22     Dr. Schechter, who is on the board of directors of WPATH, is a

23     surgeon, but he's never met D.H. and John Doe.           He had one

24     video conference with them.       That's at paragraph 18 of his

25     declaration.

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 34 of 56
                                                                          34



 1                 This is the medical evidence that these plaintiffs

 2     claim support their contention that this treatment is

 3     medically necessary for them and is consistent with the

 4     prevailing standards of care.       I would suggest, Your Honor,

 5     that that is a huge claim to make given the limited medical

 6     information we have here.

 7                 Next, the plaintiffs posit the -- they promote, they

 8     suggest, that the only standard of care is the standard of

 9     care championed by WPATH, an organization that they admit is

10     an advocacy organization, and its mission is to promote only

11     one possible treatment for individuals suffering from gender

12     dysphoria, and that is affirmation.         The culmination of

13     affirmation is gender reassignment surgery, which is what the

14     plaintiffs seek here.

15                 We would point out and we have pointed out that

16     there are other treatments available for gender dysphoria, and

17     to the Court's earlier question, is the State or AHCCCS

18     required to provide all available treatments for this

19     condition, no.     The State can select between various

20     treatments, and the State provides treatments for gender

21     dysphoria, and if it decides in its logic and its analysis

22     that a treatment is not medically necessary or is not safe and

23     effective, it's well within its rights to decide that that

24     treatment is not going to be provided, and that's all we have

25     happening here.

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 35 of 56
                                                                        35



 1                 As our experts have pointed out, the affirmation

 2     approach to the care and treatment of gender dysphoria has not

 3     been proven safe and effective in long-term studies, and it

 4     could be downright dangerous in many cases.

 5                 Before being required to abandon the rule that has

 6     been in place since 1982, AHCCCS is entitled to a fair hearing

 7     to determine whether reassignment surgery is the prevailing

 8     standard of care for children and young adults suffering from

 9     gender dysphoria.     That hearing can only happen after

10     discovery, including discovery into the class issues we've

11     raised and the merits of plaintiffs' claims.

12                 THE COURT:    And Mr. Barton --

13                 MR. BARTON:    Plaintiffs' argument --

14                 THE COURT:    Mr. Barton, I want to jump in here

15     because you're touching on that issue that I raised with

16     Mr. Orr in that, is there some type of administrative process

17     that still needs to take place here, I mean, before this case

18     even comes here?     Because you're kind of saying, at least what

19     I hear you saying, is you're entitled to a hearing as to

20     whether -- is that hearing an administrative hearing as to

21     whether this is safe and effective, medically necessary, or is

22     it like Mr. Orr says, that, no, Judge, if you just prohibit

23     them from enforcing this clause under the regulation, then we

24     have this hearing to determine whether it's medically

25     necessary for my clients?

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 36 of 56
                                                                                   36



 1                 MR. BARTON:    Great point, Your Honor.       There, in

 2     fact, is a medical -- a process before AHCCCS, an

 3     administrative process, that could be utilized to determine

 4     whether John Doe and D.H. qualify for this surgery, and in

 5     fact, what we have so far, at least what we know, is that D.H.

 6     applied for benefits and was denied, but he did not appeal

 7     that determination.       He did not invoke the administrative

 8     machinery to determine whether, in his particular case and in

 9     his unique circumstances, there were reasons why he should get

10     this surgery.     So it has not been determined that surgery is

11     medically necessary for him even though it could have been

12     through the AHCCCS process, the appeal, administrative appeal

13     process.

14                 John Doe hasn't even applied for this benefit.             He's

15     not even sought the benefit.       So he hasn't been denied.           He

16     hasn't appealed.     He hasn't tried to prove that his

17     circumstances warrant the medical benefits he seeks.

18                 THE COURT:    Okay.   Well, that --

19                 MR. BARTON:    Does that answer your question?

20                 THE COURT:    Well, it does in some degree.         I guess

21     it seems to me, then, is this lawsuit a bit premature?             I

22     guess I'm trying to figure out, is that discussion that we're

23     going to have, whether it's medically necessary and safe and

24     effective for these particular plaintiffs, something that the

25     Court's going to do, or that's really something that it sounds

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 37 of 56
                                                                                37



 1     to me like AHCCCS should rule on first, and then you come to

 2     the Courts and you say, hey, Judge, we disagree with their

 3     findings and how they did it or whatever conclusion you may

 4     come to, if indeed you come to a conclusion that's contrary to

 5     their position?

 6                 MR. BARTON:    We agree, Your Honor.      We believe they

 7     should be given -- AHCCCS should be given the opportunity to

 8     consider these unique cases and make a determination before a

 9     Court compels AHCCCS to provide the relief they want.

10                 THE COURT:    Isn't under the APA or even under AHCCCS

11     itself, isn't there a requirement that you exhaust your

12     administrative remedies before you file the lawsuit?

13                 MR. BARTON:    It is.

14                 THE COURT:    Okay.   I'm going to let you continue on,

15     but Mr. Orr, that's something I really want you to address in

16     your rebuttal.

17                 Go ahead, Mr. Barton.

18                 MR. BARTON:    So next, plaintiffs, you know, as

19     you've heard the plaintiffs argue with our experts.             They

20     criticize their opinions and credentials.          It's the same sort

21     of political attacks that are leveled against anyone who dares

22     to question the path promoted by WPATH.

23                 But if you review the reports our experts supplied,

24     you will see in the footnotes that the opinions expressed by

25     our experts are based on sound scientific studies.              Gender

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 38 of 56
                                                                            38



 1     reassignment surgery is not the panacea WPATH makes it out to

 2     be.   Indeed, the only long-term studies that have been

 3     conducted show that individuals who have gender reassignment

 4     surgery have a 19 percent higher rate of successful suicide

 5     after 10 years than the general public.         At a minimum, this

 6     Court needs to hear the evidence and examine the underlying

 7     scientific reports before it strikes down the AHCCCS rule.

 8                 Now, in reply, the plaintiffs' specific criticisms

 9     leveled against Dr. Levine are addressed by Dr. Janssen, and

10     he points to a number of studies that debate the studies

11     relied on by Dr. Laidlaw and Dr. Levine, but here are some key

12     points to take away from the Dr. Janssen reply and the reply

13     by Dr. Schechter.

14                 Number one, both Dr. Schechter and Dr. Janssen admit

15     that male chest reconstruction surgery is not medically

16     appropriate until at least adolescence.         That's important

17     because the proposed class here is anybody under the age of

18     21.   Two, neither Dr. Janssen nor Dr. Schechter can point to

19     any long-term study showing that gender reassignment surgery

20     is safe and effective for adolescents.

21                 Number three, nothing in the replies by Dr. Janssen

22     or Dr. Schechter rebuts the studies and evidence relied upon

23     by Dr. Levine and Dr. Laidlaw to show that gender dysphoria

24     will not persist into adulthood in 80 to 95 percent of

25     children if the condition is simply left untreated.

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 39 of 56
                                                                              39



 1                 As the Court pointed out, even the DSM-5 points out

 2     that persistence is rare.       The DSM-5 -- I want to quote it

 3     exactly.    The DSM-5 says that, in natal males, persistence of

 4     gender dysphoria has ranged from 2.2 percent to 30 percent.

 5     In natal females, persistence has ranged from 12 percent to 50

 6     percent.

 7                 I heard the plaintiffs today trying to argue even

 8     with the DSM-5 that there can be no doubt that the scientific

 9     evidence suggests that there is reason to do nothing with

10     gender dysphoric children, the group of people here at issue,

11     because the experts certainly disagree about whether it's

12     better to provide treatment or just let it play out and see

13     what happens.

14                 Now, Dr. Janssen points to three studies, and I want

15     the Court to look at those studies carefully because they're

16     very interesting.     The first is the Bränström study that was

17     conducted in 2020.     This is a peer-reviewed study, and when

18     the peer-review happened on this study, the American Journal

19     of Psychiatry just this year had to issue a correction saying

20     that the study, quote, did not support a finding of improved

21     mental health post surgery.       That's critical.     This year the

22     Journal of American Psychiatry has already changed its view

23     with regard to the Bränström study.

24                 The second one is the Olson-Kennedy study from 2018.

25     Take a look at the details of that study, Your Honor.           The

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 40 of 56
                                                                            40



 1     survey involved only 136 participants, all of whom identified

 2     as transgender.     68 had chest reconstruction surgery; 68 did

 3     not.     As Dr. Laidlaw points out, the study used a survey tool

 4     that had not been scientifically validated, and it included

 5     children as young as 13 and 14 years of age.          For these

 6     reasons, Dr. Laidlaw called the survey flawed and unethical.

 7                 I would add that the survey was not a long-term

 8     study.    The vast majority of respondents, 59 out of 68 of

 9     them, were less than two years post surgery.          Only one was

10     five years post surgery.

11                 They also point to the de Vries study, which is a

12     Dutch study from 2014.      It examined just 55 patients based on

13     the conclusion of the SRS patients one year after surgery.

14     Importantly, the mean age of the participants in that survey

15     was only -- was 20.7 years of age, which means that the study

16     has almost nothing to say about the class of adolescents and

17     children proposed here.

18                 The bottom line is, the evidence -- the claim that

19     the plaintiffs make that this surgery is proven to be safe and

20     effective simply does not have the scientific support they

21     would like.    Take a look at Dr. Schechter's reply at paragraph

22     20.    He makes this bold statement under the heading,

23     "Peer-reviewed research indicates that male chest

24     reconstruction is safe and effective."         He then goes on to

25     say, "Here the existing literature indicates that male chest

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 41 of 56
                                                                                 41



 1     reconstruction surgery is safe and effective treatment for

 2     individuals with gender dysphoria, including adolescents."                I

 3     was looking really hard for a footnote there.          There is none.

 4     There's not a single citation to any study to back up that

 5     bold claim by Dr. Schechter.

 6                 Now, on the other hand, we point to two studies,

 7     long-term studies.     Our experts point to two of them.             They're

 8     in the Laidlaw Declaration, page 35.         The Dhejne study, a

 9     long-term follow-up with transsexual persons undergoing sex

10     reassignment surgery.      This study examined data from 324

11     patients who underwent gender reassignment surgery.             It

12     carefully compared the group with matching individuals in the

13     general population.      It found that, when followed out beyond

14     10 years, the gender reassignment group had 19 times the

15     complete suicide rate and nearly three times the rate of

16     all-cause mortalities than the general population.              A similar

17     study by Simonsen in 2016 out of Denmark reached similar

18     results.

19                 Perhaps it's for this reason that the Centers for

20     Medicare & Medicare Services, which is the federal agency that

21     makes determinations about Medicaid eligibility, says there is

22     inconclusive evidence to support a coverage determination

23     based upon the efficacy of gender reassignment surgery.

24                 Your Honor, the bottom line is that these plaintiffs

25     simply cannot prove that gender reassignment surgery is safe

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 42 of 56
                                                                         42



 1     and effective for children and adolescents.

 2                 Finally, I would point out that the plaintiffs bring

 3     this claim under two federal statutes and the Constitution.

 4     Neither the Constitution nor the statute cited say anything

 5     about gender reassignment surgery.        Plaintiffs are asking this

 6     Court to interpret those statutes and the Constitution in a

 7     way that would require the surgery, but the plain language of

 8     those documents is silent.

 9                 And perhaps more importantly, not one of the cases

10     cited by the plaintiffs have provided the relief requested

11     here.   You can -- I've looked up every one of their cases in

12     their briefs, Your Honor, and I can say quite confidently that

13     no Court has interpreted the Medicaid Act, the Affordable Care

14     Act, or the Constitution to require a state agency to pay for

15     gender reassignment surgery for children and adolescents.        If

16     this Court were to do so, it would be the first.

17                 Thank you.

18                 THE COURT:    All right.    Thank you.

19                 And Mr. Barton, just -- I want to follow up on --

20     that was -- you talked about the Bränström study, that there

21     was a -- you said just the last year there was a change in

22     that or they --

23                 MR. BARTON:    Yes, that's the Bränström,

24     B-r-a-n-s-t-r-o-m, study cited at page 28 of the Janssen

25     reply, or paragraph 28.

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 43 of 56
                                                                           43



 1                 THE COURT:    And you said there was -- just the last

 2     year that there was some kind of amendment or clarification on

 3     that study?

 4                 MR. BARTON:    Correct.    Professor or Dr. Laidlaw

 5     talks about this in his declaration in paragraph 38, that this

 6     is a study that was released initially, suggested that, you

 7     know, transgender health was improved through surgery, but

 8     after it was released, the American Journal of Psychiatry

 9     issued a correction in August of 2020 saying that the study

10     did not, in fact, support an improved mental health post

11     surgery.

12                 THE COURT:    Okay.   And Mr. Barton, when we had our

13     first kind of hearing in this particular matter, and I kind of

14     discussed with the parties about whether the Court thought it

15     might be necessary to have an evidentiary hearing before I

16     actually ruled on the preliminary injunction motion, you

17     indicated that you didn't think it was necessary, but what I

18     hear you saying and what I hear Mr. Orr saying is that, you

19     know, we each have experts that --

20                 (Noise interruption.)

21                 THE COURT:    Whoa.   I don't know what that was, but

22     thank you for getting it under control.

23                 It sounds to me like I've got a battle of the

24     experts to some degree, and then, based upon your comment,

25     that AHCCCS does have a process where it could look at these

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 44 of 56
                                                                            44



 1     particular individuals and say, okay, in this unique

 2     situation, maybe male chest reconstruction surgery is

 3     medically necessary or safe and effective because of these

 4     unique circumstances.      Have I kind of got that right?       Is that

 5     what -- I mean, would you disagree with that?

 6                 MR. BARTON:    Your Honor, I'm sorry.      You cut out

 7     there for just a second.       Let me try and understand by trying

 8     to restate your question.

 9                 I think the first question was, do we believe that

10     there is a need for discovery and a full evidentiary hearing?

11     The answer to that is yes.

12                 THE COURT:    Well, then why, when I kind of -- before

13     you go on, then why when I raised that issue when we first had

14     our first hearing and I asked the parties, you know, I said,

15     you know, the Court may believe that I need an evidentiary

16     hearing before I can rule on the preliminary injunction, the

17     plaintiff said, no, Judge, you don't, but you also said, no, I

18     don't.   And so I thought, well, then I'm going to dig into

19     this a little deeper.      Maybe it's not necessary.

20                 But as both of you, Mr. Orr and yourself, sit here

21     and argue, it sounds like I've got a battle of the experts.

22     You've got experts that say one thing; he's got experts that

23     say another.    I've got to judge the credibility of those

24     experts and their studies and what they rely on before I can

25     really make an informed decision on this.

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 45 of 56
                                                                                 45



 1                 MR. BARTON:    I guess my thought was on that, Your

 2     Honor, that I don't think they can meet the standard.           The

 3     standard requires them to prove, in essence, beyond a doubt

 4     that, for these particular plaintiffs, this is medically

 5     necessary, and for the reasons I described today, I don't

 6     think they can do that or the evidence they presented does

 7     that.

 8                 When we get to the broader question -- and so I

 9     don't think they're entitled to a preliminary injunction.             I

10     think you can decide that as, you know, basically based on the

11     evidence presented, but when it comes to the broader question

12     about the second requested relief which they have, which

13     should be -- which is, should the Arizona Health Care Cost

14     Containment System be required to abandon its exclusion, that

15     certainly is going to require much more evidence and much more

16     evaluation of the evidence --

17                 THE COURT:    All right.    Well, then --

18                 MR. BARTON:    -- including the battle of the experts.

19                 THE COURT:    All right.    And then that gets me back

20     to the other thing that you kind of brought up, which there is

21     a process that AHCCCS has in place that these particular

22     plaintiffs, given their unique situation, could apply to have

23     male chest reconstruction surgery because it might be

24     medically necessary and/or safe and effective for them.

25                 Did I understand that correctly?

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 46 of 56
                                                                           46



 1                 MR. BARTON:    That is correct.

 2                 THE COURT:    Okay.

 3                 MR. BARTON:    And I will volunteer this, Your Honor,

 4     although I will not disclose this completely because we

 5     haven't yet reviewed the data, we're still in the process of

 6     gathering the data, but in response to plaintiffs' discovery

 7     request, we did some searches to find out, you know, what's

 8     happened with regard to transgender youth who have sought

 9     chest reconstruction surgery.       It appears, based on a

10     preliminary finding, and I need to verify this, we've had at

11     least two cases where they have been approved through AHCCCS.

12                 THE COURT:    Okay.   Any further thoughts, Mr. Barton,

13     before I switch back to Mr. Orr?

14                 MR. BARTON:    No, Your Honor.

15                 THE COURT:    All right.    Mr. Orr, I may give you a

16     couple extra minutes because, again, you can tell by my

17     comments, I'm concerned about this exhaustion of

18     administrative remedies.       I understand that there is some

19     dispute.    I mean, you may disagree with that, but there is

20     some dispute about -- between experts about whether this

21     procedure is generally necessary and/or safe and effective,

22     but it may be necessary or safe and effective for your

23     particular plaintiffs, in which case there is a process

24     already established within AHCCCS to basically have that

25     evidentiary hearing, to have the experts testify, to, you

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 47 of 56
                                                                               47



 1     know, submit all the studies and everything else, before this

 2     Court should have to hear all that, and I'd really like your

 3     thoughts on that.

 4                 MR. ORR:   Thank you, Your Honor.

 5                 There's no administrative exhaustion requirement for

 6     the claims that plaintiffs bring here.         What plaintiffs are

 7     requesting here, Your Honor, is an order that the exclusion

 8     itself violates federal law, both statutory and constitutional

 9     law.   So it's not specific to the medical necessity of this

10     procedure for D.H. or John Doe.

11                 And you know, as I indicated in my urging earlier,

12     our understanding is that, if the Court were to agree and

13     issue the preliminary injunction enjoining AHCCCS from

14     considering the exclusion, that then that would open up the

15     process for plaintiffs to submit a prior authorization

16     request.    The process --

17                 THE COURT:    Why would that open up the process,

18     Mr. Orr?    I guess that's where I'm losing you.         I understand

19     the process is already in place.        Why do I need to make a

20     ruling to get that process in place?         According to Mr. Barton,

21     that process is in place, and I don't need to make a ruling

22     for you to pursue those avenues of remedy for your particular

23     plaintiffs.

24                 MR. ORR:   Thank you, Your Honor.

25                 Pursuing those remedies, Your Honor, would be

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 48 of 56
                                                                         48



 1     futile.    There is an exclusion that would always prevent our

 2     clients from getting coverage.        Their denial of the prior

 3     authorization for D.H. said explicitly that we are denying

 4     this because of the exclusion.        It doesn't matter if it's

 5     medically necessary or not, this is excluded under our state

 6     plan and, therefore, we don't cover it.         There was no

 7     determination of medical necessity anywhere in that

 8     assessment, and Courts have consistently made clear that

 9     plaintiffs have the right under Section 1983, through the

10     Medicaid Act, and other legal remedies to challenge a Medicaid

11     agency's determination of what is or is not excluded for

12     coverage, and so there is no need to go through that

13     administrative process simply to challenge the legality of the

14     exclusion here.

15                 THE COURT:    Well, I understand your argument, but it

16     sounds to me that what you really want me to do is argue on

17     this kind of higher plain, if you will, kind of almost

18     ignoring your particular defendants, or plaintiffs, excuse me.

19     I mean, they're just kind of there because they happen to be a

20     useful purpose to get to this larger argument that you wish to

21     bring regarding the, you know, whether the exclusion itself

22     violates federal law.

23                 I guess I'm more interested in your particular

24     plaintiffs, and if they've got a remedy and an avenue and a

25     possibility that, without going through this whole big lawsuit

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 49 of 56
                                                                            49



 1     and everything else, they could apply to AHCCCS and

 2     potentially get coverage, you know, why should I make a

 3     decision about the federal viability of the exclusion itself?

 4                 MR. ORR:   Well, Your Honor, D.H. has tried that

 5     process and was outright denied, and John Doe couldn't go

 6     through that process because of the exclusion.           There were no

 7     competent providers from which he could seek an assessment,

 8     providers covered by AHCCCS where he could seek an assessment

 9     to seek that prior authorization.

10                 So the difficulty, Your Honor, is that our clients

11     don't even really have access.        Sure, they can -- you know,

12     maybe they can find -- their pediatrician can submit a prior

13     authorization or somebody else can submit a prior

14     authorization, but they still don't have -- there's no way for

15     that authorization to be approved because of the exclusion.

16     The exclusion says, regardless of whether or not it's

17     medically necessary, that doesn't matter, we just don't cover

18     these surgeries, and they don't cover these surgeries because

19     they're transgender, and they're there to treat a condition

20     associated with being transgender.

21                 THE COURT:    Okay.

22                 MR. ORR:   And so the administrative process is not

23     really available to them, and that's why we came to Federal

24     Court seeking an order instructing AHCCCS to not consider that

25     exclusion when they're evaluating the medical necessity,

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 50 of 56
                                                                           50



 1     essentially requiring them to look at the actual medical

 2     necessity and not just dismiss it outright because of the

 3     exclusion.

 4                 THE COURT:    All right.    What else did you want to

 5     address, sir?

 6                 MR. ORR:   Sure.    I have a number of points, Your

 7     Honor.

 8                 First, and I'll try and take them sort of

 9     chronologically through Mr. Barton's argument, regarding the

10     mandatory injunction, as I noted in my argument, in M.R. v.

11     Dreyfus, the Ninth Circuit upheld an order and injunction that

12     required Washington Medicaid to pay for services it did not

13     believe it should be required to pay for, and so I don't think

14     that that necessitates that this is a mandatory injunction,

15     and in fact, in M.R., the Ninth Circuit applied the

16     prohibitory injunction standard.

17                 THE COURT:    Okay.

18                 MR. ORR:   With regards to their refusal of medical

19     records, you know, this injunction is really about the legal

20     arguments, and in fact, you know, Drs. Laidlaw and Levine made

21     clear that the facts are irrelevant to them.          They do not

22     believe that any of these treatments for the treatment of

23     gender dysphoria is ever appropriate, and Dr. Laidlaw

24     specifically said as much in his declaration.

25                 With regard to Mr. Barton's claim that this is

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 51 of 56
                                                                           51



 1     just -- these are just therapists who are not allowed to

 2     prescribe anything, you know, this process is consistent with

 3     the standard of care.      The standard of care requires that a

 4     young person for whom medically -- who male chest

 5     reconstruction surgery may be medically necessary to have to

 6     first obtain a letter from their mental health provider

 7     demonstrating that they are -- that they've met the

 8     requirements, the underlying requirements, and then they have

 9     to be evaluated by a medical provider, which, you know, could

10     not happen in this case, again, because of the exclusion.

11                 With regards to WPATH, that is an organization of

12     medical and mental health and other professionals that treat

13     and work with transgender patients.         It's not an advocacy

14     organization, you know, and as Dr. Janssen noted in his

15     declaration, that he's had patients who presented to him with

16     some of the symptoms or sort of precursors of gender

17     dysphoria, but ultimately, because they didn't have gender

18     dysphoria, he recommended treatments other than transition or

19     transition-related care for them.        So this idea that it's sort

20     of like a factory, everyone comes in, gets a gender dysphoria

21     diagnosis, and then automatically gets treatment, that is not,

22     in fact, accurate.

23                 And there are long-term studies.        The de Vries study

24     is a long-term cohort study involving transgender young people

25     that they followed from the beginning of puberty, through

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 52 of 56
                                                                           52



 1     surgery, and found that the mental health outcomes in that

 2     cohort of people was identical to the general population, with

 3     the exception that they were more likely to seek advanced

 4     educational degrees.      So again, I would challenge

 5     Dr. Barton or Mr. Barton's discussion on that.

 6                 With regard to the Dhejne study and the mortality

 7     rates, you know, Drs. Laidlaw and Levine consistently cited

 8     this study, but in fact, the study itself says that the higher

 9     mortality rates -- there is no causal connection between

10     either the treatment for gender dysphoria and the higher

11     mortality rates.       The study was not designed to look at that

12     and, therefore, cannot support such conclusion.

13                 Similar to the Bränström study, it is true that the

14     initial study indicated there was a causal relationship, but

15     the current study, the republished version, says that there's

16     still a positive correlation between undergoing treatments for

17     gender dysphoria and improvements in mental health.

18                 THE COURT:    Well, and isn't one of your clients,

19     they were receiving -- AHCCCS was covering hormone therapy,

20     and they were doing better, the hormone therapy really helped,

21     they improved their mental health, and they were better?         But

22     I mean, your position is, is that it wasn't enough; right?

23                 MR. ORR:    Well, Your Honor, and this was explained a

24     little bit further in Dr. Janssen's declaration, but what's

25     something that often happens is that the testosterone helps

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 53 of 56
                                                                        53



 1     address a portion of the gender dysphoria, but the changes

 2     that are caused by the testosterone, namely facial hair and

 3     the dropping voice, that in some respects also increased the

 4     disconnect between their presentation, because here you have a

 5     transgender guy who's got a deep voice and facial hair but

 6     also has a female-appearing chest.

 7                 And so it's very common for testosterone treatment

 8     to improve gender dysphoria significantly, but given that in

 9     this case both D.H. and John started undergoing puberty

10     significantly before starting testosterone, that it's not

11     surprising that, given their -- the way that they present to

12     the world, that they still have gender dysphoria, and no

13     amount of therapy or testosterone is going to address that

14     because, ultimately, the chest is still the same, and that is

15     what is causing the persistent dysphoria.

16                 With regards to Mr. Barton's reference to the Center

17     for Medicare and Medicaid Services, in fact, CMS used to have

18     an exclusion that's nearly identical to the one that AHCCCS is

19     defending here, and an internal appeals within the U.S.

20     Department of Health and Human Services found that that

21     exclusion is not reasonable and ultimately eliminated that

22     exclusion from Medicare services.

23                 And so Medicare does, in fact, cover

24     transition-related surgeries, and it does so on a case-by-case

25     basis, which is exactly what our clients are seeking here, is

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 54 of 56
                                                                       54



 1     an opportunity to demonstrate that it is medically necessary

 2     for them, which they cannot do because of the exclusion.

 3                 THE COURT:    And Mr. -- and Mr. Orr, Mr. Orr, we seem

 4     to be going circular again, because you're saying, because of

 5     the exclusion, they can't do the administrative remedies.

 6                 Is it your position that AHCCCS has no internal

 7     administrative procedure for reviewing denial of coverage

 8     decisions for generally excluded treatment under Arizona

 9     Administrative Code R9-22-205(B)(4)?

10                 That's a very specific question, and I'd like you to

11     answer it, please.

12                 MR. ORR:   Sure.

13                 Your Honor, my understanding is that, once a

14     Medicaid recipient files or seeks prior authorization, that

15     they will get back a response either -- or in this case a

16     denial because of the exclusion, and at that point, if they

17     choose, they can go to a state fair hearing, but that

18     exhaustion requirement, that is not an administrative remedy

19     that plaintiffs are required to exhaust prior to filing a

20     complaint in Federal Court, certainly in a case such as this,

21     when it's claiming that the exclusion itself violates federal

22     law.

23                 THE COURT:    All right.    Thank you.

24                 Mr. Orr, I gave you more time because I was

25     interested in your responses to the various issues that

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 55 of 56
                                                                           55



 1     Mr. Barton raised, but I think at this time I need to

 2     conclude, in all fairness to both sides.

 3                 I'm going to take the matter under advisement.      I

 4     will get you out a decision as soon as possible.

 5                 Thank you, folks.

 6                 MR. BARTON:    Thank you, Your Honor.

 7                 MR. ORR:   Thank you, Your Honor.

 8                 THE COURT:    We stand at recess.

 9                 (Proceedings conclude at 11:24 a.m.)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                            UNITED STATES DISTRICT COURT
     Case 4:20-cv-00335-SHR Document 71 Filed 02/09/21 Page 56 of 56
                                                                       56



 1                              C E R T I F I C A T E

 2

 3                 I, Erica R. McQuillen, Federal Official Realtime

 4     Reporter, in and for the United States District Court for the

 5     District of Arizona, do hereby certify that, pursuant to

 6     Section 753, Title 28, United States Code, the foregoing is a

 7     true and correct transcript of the stenographically reported

 8     proceedings held in the above-entitled matter and that the

 9     transcript page format is in conformance with the regulations

10     of the Judicial Conference of the United States.

11                 Dated this 9th day of February, 2021.

12

13                                  s/Erica R. McQuillen
                                 Erica R. McQuillen, RDR, CRR
14                            Federal Official Court Reporter

15

16

17

18

19

20

21

22

23

24

25

                            UNITED STATES DISTRICT COURT
